Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 1 of 16 Page ID #:895




                EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 2 of 16 Page ID #:896
 Ashwin J. Ram
 213 439 9443
 aram@steptoe.com
                                                                                            Stentoe
                                                                                            STEPTOE & JOHNS ON LLP


 633 West Fifth Street, Ste. 1900
 Los Angeles, CA 90071
 213 439 9400 main
 www.steptoe.com




                                                  November 18, 2020




 By Electronic Mail

 Julian Andre, Assistant United States Attorney
 Christopher Fenton, Trial Attorney
 U.S. Attorney’s Office for the
 Central District of California
 312 N Spring St.
 Los Angeles, CA 90012

            Re:      United States v. Richard Ayvazyan, No. 20-cr-579 (SVW)
                     Request for Discovery

 Dear Counsel:

         We represent defendant Richard Ayvazyan and write on his behalf. Although the
 complaint in this matter was filed on October 20, 2020, you were notified on November 9, 2020
 that Ayvazyan does not intend to waive his right to a speedy trial, and the indictment was filed
 on November 17, 2020, you have not yet produced discovery. In order to prepare for trial,
 Ayvazyan requests immediate and complete production of discovery. Any further delay—
 particularly when the government has already filed a complaint and now an indictment—is
 unreasonable and risks prejudicing Ayvazyan’s constitutional and statutory rights to a fair and
 speedy trial. During our November 9 teleconference, you mentioned the potential need for a
 protective order to produce discovery based on potential allegations of fraud and/or identity theft.
 To expedite discovery, we have prepared the attached draft stipulation and proposed protective
 order based on the stipulation and protective order filed by Mr. Andre in United States v. Motley,
 which we understand to have involved allegations of both fraud and identity theft.

         Ayvazyan requests that the government provide “open file” discovery in this case,
 including the prompt production of all of the documents and other evidence it has obtained in its
 investigation and all grand jury transcripts, FBI 302s, and interview memoranda.




  BEIJING     BRUSSELS      CH ICAGO   HONGKONG     LONDON   LOS ANGELES   NEW YORK   SAN FRANCISCO    WAS HINGTON  002
                                                                                                              EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 3 of 16 Page ID #:897

 November 18, 2020                                                                      SteQtoe
                                                                                        STEPTOE & JOHNSON LLP

 Page 2


        In the event that you elect not to provide open file discovery, Ayvazyan respectfully
 submits this formal request for discovery in this case, pursuant to the Fifth and Sixth
 Amendments to the United States Constitution; Rules 5, 12, 16, and 26.2 of the Federal Rules of
 Criminal Procedure; Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S.
 150 (1972), and progeny; the Department of Justice’s “Guidance for Prosecutors Regarding
 Criminal Discovery”; and the additional authority set forth below.

        Both the request for open file discovery and the formal request for discovery are
 continuing in nature and require supplementation in accordance with Fed. R. Crim. P. 16(c).

         Ayvazyan requests that you produce and/or permit him to inspect and copy or photograph
 the materials specified below. This request encompasses not only documents 1 and information2
 in the possession, custody, or control of, or that have been reviewed by, the U.S. Attorney’s
 Office for the Central District of California and the Federal Bureau of Investigation, but also
 documents and information in the possession, custody, and control of, or that have been
 reviewed by, the Department of Justice Criminal Division, the Small Business Administration,
 the Internal Revenue Service, Customs & Border Protection, the Department of Homeland
 Security, the Transportation Security Administration, the Miami Police Department, the Miami-
 Dade Police Airport District Station, and any other federal, state or local agency allied with the
 prosecution or involved in any way in investigating the activities alleged in the search warrant(s),
 complaint, or indictment, including all related conduct. As used in this letter, the words
 “government” and “you” include your office and the above-referenced federal, state, or local
 agencies.

         Ayvazyan requests that the government comply with all of its discovery obligations under
 federal law, including, but not limited to, the production of the following:

 I.     Search, Interrogation, and Arrest Discovery

        1.      The “lead that came in” that began the investigation. See 10/22/20 Tr. at 16.


        1
          The word “documents” includes, but is not limited to, all books, papers, letters,
 correspondence, reports, memoranda, studies, calendars, appointment books, diaries, notes,
 messages, e-mail, text messages, instant messages, other computer facilitated or transmitted
 materials, images, photographs, polaroids, information in any computer database, audio and
 video tapes, recordings, transcripts, ledgers, printouts, contracts, checks, receipts, and all copies
 or portions thereof, and any other written, recorded, or memorialized material of any nature
 whatsoever.
        2
          All requests in this letter include information that has not been memorialized. Even if
 requests do not explicitly mention unmemorialized information, each request below includes a
 request for the immediate memorialization and production of such information.




                                                                                                               003
                                                                                                         EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 4 of 16 Page ID #:898

 November 18, 2020                                                                   SteQtoe
                                                                                     STEPTOE & JOHNSON LLP

 Page 3


          2.     All communications between any member of the prosecution team (including but
 not limited to the U.S. Attorney’s Office for the Central District of California and the Federal
 Bureau of Investigation, the Internal Revenue Service, and the Department of Justice Criminal
 Division) on the one hand, and Customs & Border Protection, the Department of Homeland
 Security, the Transportation Security Administration, the Miami Police Department, and the
 Miami-Dade Police Airport District Station on the other, related to any person or entity involved
 in this investigation or indictment, including but not limited to those referenced in Compl. ¶ 41
 and by Agent Palmerton during the October 22 hearing. To the extent any communication
 occurred but was not memorialized, please identify the communication by date, time, parties, and
 content.

         3.     All documents, notices, bulletins, notes, reports, and statements regarding the
 selection of Richard Ayvazyan or Marietta Terabelian for additional screening, secondary
 screening, detention, rejection, or any other treatment at Miami International Airport on or about
 October 19, 2020. To the extent any communication occurred but was not memorialized, please
 identify the communication by date, time, parties, and content. This request includes but is not
 limited to any use of Automated Targeting System-Passenger, the National Targeting Center,
 Unified Passenger, or any other function designed to alert CBP or port of entry personnel to a
 particular passenger.

          4.     All documents, notes, reports, recordings, and statements of or regarding
 Ayvazyan or Terabelian at Miami International Airport on or about October 19, 2020 including
 all interactions occurring while they were in any lobby, waiting area, corridor, or secondary
 screening area. This request includes all emails, text messages, instant messages, phone calls, or
 other communications regarding Ayvazyan or Terabelian. This request includes all audio or
 visual recordings of Ayvazyan or Terabelian. To the extent any communication occurred but
 was not memorialized, please identify the communication by date, time, parties, and content.

        5.      All items seized from Richard Ayvazyan or Marietta Terabelian or their luggage
 including identification of which items are considered to be “contraband,” see Compl. ¶¶ 6, 41.

        6.       The photograph of Iuliia Zhadko’s driver’s license with metadata, see Compl. ¶
 41, and all other data seized.

         7.    The text messages purportedly seized from Marietta Terabelian’s cell phone with
 metadata including the cell phone’s telephone number, see Compl. ¶ 41, and all other data
 seized.

         8.      All search warrant materials related to this investigation and indictment including
 applications, affidavits, warrants, inventories, returns, and other materials. To the extent
 responsiveness decisions were made, please explain how the people making those decisions were
 instructed to ensure Brady material was memorialized and/or seized.




                                                                                                            004
                                                                                                      EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 5 of 16 Page ID #:899

 November 18, 2020                                                                  SteQtoe
                                                                                     STEPTOE & JOHNSON LLP

 Page 4


 II.    Statements of the Defendant

        9.    Any written or recorded statements made by Ayvazyan within the possession,
              custody, or control of the government, the existence of which is known, or by the
              exercise of due diligence may become known, to the government. See Fed. R.
              Crim. P. 16(a)(1)(B)(i). This request includes, without limitation:

              a.     All notes, reports, and memoranda summarizing any statement by
                     Ayvazyan to law enforcement officials at the time of his arrest;

              b.     All transcripts and/or recordings of conversations in which Ayvazyan was
                     a participant;

              c.     All wire and oral communications made by Ayvazyan that were
                     transmitted to or intercepted by, for or on behalf of any government agent
                     or employee or any agency or entity of the U.S. government, including but
                     not limited to any communications involving Ayvazyan and any
                     government informant or cooperator;

              d.     All written and recorded statements of witnesses that reflect, relate, or
                     incorporate any statements made by Ayvazyan; and

              e.     All other documents that purport to reflect, relate, or incorporate any
                     statements made by Ayvazyan. See, e.g., Compl. ¶ 22.

        10.   The portion of any written record containing the substance of any oral statement
              made by Ayvazyan, whether before or after arrest, to any person identified to the
              defendant as a government agent. See Fed. R. Crim. P. 16(a)(1)(B)(ii). This
              request includes without limitation, all documents, including notes, prepared by
              any FBI employee or agent that contain the substance of any relevant statement
              made by Ayvazyan.

        11.   The substance of any other oral statement made by Ayvazyan or any other target
              of the investigation, whether before or after arrest, in response to interrogation by
              any person then known by the speaker to be a government agent. See Fed. R.
              Crim. P. 16(a)(1)(A).

 III.   Documents, Tangible Objects, and Information

        12.   All books, papers, documents, photographs, tangible objects, buildings or places,
              or copies or portions thereof, that were obtained from or belong to Ayvazyan, or
              that belonged to Ayvazyan at the time of the alleged offenses, or that belong or
              belonged to any agent of Ayvazyan or any entity allegedly owned or controlled by
              Ayvazyan. See Fed. R. Crim. P. 16(a)(1)(E)(iii). This request includes all
              documents as to which the government or any entity assigned Ayvazyan as a
              custodian, whether hard copy or electronic records.



                                                                                                            005
                                                                                                      EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 6 of 16 Page ID #:900

 November 18, 2020                                                                  SteQtoe
                                                                                    STEPTOE & JOHNSON LLP

 Page 5


       13.   All books, papers, documents, photographs, tangible objects, buildings or places,
             or copies or portions thereof, that the government intends to use at trial in its case-
             in-chief. See Fed. R. Crim. P. 16(a)(1)(E)(ii). We request that any materials in
             this category be specifically identified from among the materials produced
             pursuant to the defendant’s other Rule 16 and Brady requests, both to enable
             counsel to prepare effectively for trial and to afford Ayvazyan an opportunity to
             move to suppress any evidence the prosecution intends to use in its case-in-chief.
             See Fed. R. Crim. P. 12(b)(3)(C) and 12(b)(4)(B).

       14.   All books, papers, documents, photographs, tangible objects, buildings or places,
             or copies or portions thereof, that are material to the preparation of Ayvazyan’s
             defense, see Fed. R. Crim. P. 16(a)(l)(E)(i), including, but not limited to, those
             items set forth in paragraphs III.15-30 below.

       15.   All documents obtained from third parties related to any person or entity
             referenced or alluded to in the search warrant(s), complaint, or indictment. See
             Compl. ¶ 7 (noting such documents exist). This includes but is not limited to:

             a. All documents provided by the SBA mentioning any person or entity
             referenced or alluded to in the search warrant(s), complaint, or indictment. See
             Compl. ¶¶ 16, 26.b, 26.c, 27, 34.

             b. All documents from the State of California’s Employment Development
             mentioning any person or entity referenced or alluded to in the search warrant(s),
             complaint, or indictment. See Compl. ¶¶ 19.c, 30.a (noting receipt of documents
             regarding Timeline Transport, Inc.).

             c. All documents from the State of California’s Department of Motor Vehicles
             mentioning any person or entity referenced or alluded to in the search warrant(s),
             complaint, or indictment. See Compl. ¶ 30.b.

             d. All documents from any escrow firm including but not limited to Escrow
             Company 1 and Escrow Company 2 mentioning any person or entity referenced
             or alluded to in the search warrant(s), complaint, or indictment. See Compl. ¶¶
             23, 24; Ind. ¶ 23.

             e. All documents from any lender or financial institution including all account
             statements mentioning any person or entity referenced or alluded to in the search
             warrant(s), complaint, or indictment. See, e.g., Compl. ¶¶ 21, 25, 26.a, 26.d, 27,
             31, 32, 34; 10/22/20 Tr. at 14; Ind. ¶¶ 14-19.

             f. All IRS forms mentioning any person or entity referenced or alluded to in the
             search warrant(s), complaint, or indictment including those referenced in Compl.
             ¶ 36 and Ind. ¶ 23.




                                                                                                           006
                                                                                                     EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 7 of 16 Page ID #:901

 November 18, 2020                                                                 SteQtoe
                                                                                   STEPTOE & JOHNSON LLP

 Page 6


             g. The California Driver’s licenses mentioning any person referenced or alluded
             to in the search warrant(s), complaint, or indictment including those referenced in
             Compl. ¶ 36 and Ind. ¶ 23.

             h. All emails, text messages, voicemails, phone calls, or other communications
             related to any person or entity in the search warrant(s), complaint, or indictment
             that is not otherwise covered by other categories in this letter.

       16.   All documents related to all alleged “fraudulent applications,” Ind. ¶ 21.a-.d,
             including the alleged “35 fraudulent PPP and EIDL loan applications” cited in
             Ind. ¶ 22 and the loan applications cited in Ind. ¶ 23.

       17.   All alleged “false statements,” “false representations,” and “false and fictitious
             documents,” Ind. ¶ 21.c, .d, including all documents cited in Ind. ¶ 23. Please
             identify with specificity the statements, representations, and specific portions of
             the documents alleged to be false. This information is within the government’s
             possession—it would have been a prerequisite to aver the truth of the cited sub-
             paragraphs—and it is necessary to prepare for trial.

       18.   All alleged “false and fraudulent pretenses, representations, and promises, and …
             conceal[ed] material facts,” see Ind. ¶ 25. This information is within the
             government’s possession—it would have been a prerequisite to aver the truth of
             the cited paragraph—and it is necessary to prepare for trial.

       19.   All alleged interstate wire transmissions in Counts Two, Three, Four, Five, Six,
             and Seven. See Ind. ¶ 27.

       20.   The means of identification belonging to another person that was allegedly
             transferred, possessed, and used without lawful authority. See Ind. ¶ 33.

       21.   Identification of all proceeds allegedly traceable to the offenses. See Ind. ¶¶ 35,
             38, 41, 44.

       22.   All documents reflecting the alleged use of funds for personal benefit. See
             Compl. ¶ 43; 10/22/20 Tr. at 14; Ind. ¶ 23.

       23.   All documents reflecting the use of funds for business expenses. Compl. ¶ 43.

       24.   Given the government’s demonstrated and fundamental misunderstanding of
             Ayvazyan and his business ventures, criminal history (among other key facts),
             and motivations, see 10/22/20 Tr. at 9-16, as well as the law applicable to the
             allegations:

             a. All documents relating to Ayvazyan or the conduct alleged in the indictment
             that were introduced as exhibits before the grand jury. We request that any




                                                                                                          007
                                                                                                    EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 8 of 16 Page ID #:902

 November 18, 2020                                                                    SteQtoe
                                                                                      STEPTOE & JOHNSON LLP

 Page 7


                materials in this category be specifically identified from among the materials
                produced pursuant to the defendant’s other Rule 16 and Brady requests.

                b. All documents relating to Ayvazyan or the conduct alleged in the indictment
                that were obtained by or for the grand jury or pursuant to any grand jury or trial
                subpoena. This request includes any documents furnished informally to
                prosecutors in lieu of formal compliance with a subpoena.

                c. All documents relating to Ayvazyan or the conduct alleged in the indictment
                obtained from any witness who testified before the grand jury, or who was
                interviewed or consulted during the course of the grand jury investigation.

        25.     All documents relating to Ayvazyan or the conduct alleged in the indictment that
                were obtained by any search or seizure pursuant to a search warrant or otherwise.

        26.     All documents relating to Ayvazyan or the conduct alleged in the indictment
                obtained from any federal, state or local governmental, regulatory or legislative
                body or agency.

        27.     All documents relating to press releases or press conferences concerning
                Ayvazyan or the investigation of the defendant, and all other documents relating
                to any contacts between the government and representatives of the media
                concerning Ayvazyan or the investigation of the defendant.

        28.     All documents relating to the reputation of Ayvazyan, including, without
                limitation, any documents relating to Ayvazyan’s reputation for honesty, integrity,
                or competence.

        29.     A glossary identifying the pseudonyms used in both the Complaint and the
                Indictment.

        30.     The Pretrial Services Report referenced during the October 22 detention hearing.

 IV.    Brady and Giglio Material

         Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, including Giglio v.
 United States, 405 U.S. 150 (1972), United States v. Agurs, 427 U.S. 97 (1976), United States v.
 Bagley, 473 U.S. 667 (1985), Kyles v. Whitney, 514 U.S. 419 (1995), and California Rule of
 Professional Conduct 3.8 & cmt. 3, Ayvazyan requests immediate identification and disclosure
 of all documents and information (in whatever form) that are favorable to the defense or that
 would tend to exculpate Ayvazyan or mitigate his culpability with respect to the charges in the
 indictment, that would tend to impeach any potential witness against Ayvazyan, that would tend
 to cast doubt on the accuracy or admissibility of witness testimony on which the prosecution may
 rely, or that are relevant to the issue of sentencing, including but not limited to the items below.
 Ayvazyan specifically notes:




                                                                                                             008
                                                                                                       EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 9 of 16 Page ID #:903

 November 18, 2020                                                                  SteQtoe
                                                                                    STEPTOE & JOHNSON LLP

 Page 8


       31.   Any document or information indicating or tending to establish that any of the
             allegations in the search warrant(s), complaint, or indictment are not true.

       32.   Any document or information indicating or tending to establish that any meeting,
             conversation, use of words, practice, or conduct that is the subject of the search
             warrant(s), complaint, or indictment or forms the basis of the search warrant(s),
             complaint, or indictment did not violate government laws, regulations, standards
             or established business practices.

       33.   Any document or information indicating or tending to establish that Ayvazyan
             believed that any meeting, conversation, use of words, practice, or conduct that is
             the subject of the search warrant(s), complaint, or indictment or forms the basis of
             the search warrant(s), complaint, or indictment did not constitute a crime.

       34.   Any document or information indicating or tending to establish that any other
             person (including but not limited to the alleged co-conspirators) believed that any
             meeting, conversation, use of words, practice, or conduct that is the subject of the
             search warrant(s), complaint, or indictment or forms the basis of the search
             warrant(s), complaint, or indictment did not constitute a crime.

       35.   Any documents or information indicating or tending to establish that Ayvazyan
             did not instigate, control, authorize, approve, or acquiesce in the practices that are
             the subject of the search warrant(s), complaint, or indictment.

       36.   Any documents or information indicating or tending to establish that the alleged
             false or fraudulent applications, statements, documents, or pretenses were not
             false.

       37.   Any documents or information indicating or tending to establish that the alleged
             false or fraudulent applications, statements, documents, or pretenses were not
             material.

       38.   Any documents or information indicating or tending to establish that any entity
             referenced in the search warrant(s), complaint, or indictment, or any company
             otherwise related to the defendants, spent any funds on business expenses.

       39.   Any documents or information indicating or tending to establish that a third
             person was responsible for the loan applications or succeeding financial
             transactions at issue in any part of the search warrant(s), complaint, or indictment.

       40.   Any document or information indicating or tending to establish that Ayvazyan
             engaged in any conduct that forms the basis of search warrant(s), complaint, or
             indictment in reliance upon advice provided by counsel, accountants, consultants,
             or others.




                                                                                                           009
                                                                                                     EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 10 of 16 Page ID #:904

  November 18, 2020                                                                 SteQtoe
                                                                                    STEPTOE & JOHNSON LLP

  Page 9


        41.   Any document or information (in whatever form) that could be used to impeach
              any potential government witness, or any person whose statements will be
              introduced pursuant to Fed. R. Evid. 801(d)(2)(C), (D), or (E), including but not
              limited to:

              a.      Any document or information relating to any conviction, arrest, or
                      criminal record of, and any criminal charge brought against, any potential
                      government witness;

              b.      Any document or information relating to promises, consideration, or
                      inducements made to any potential government witness, whether directly
                      to the witness or indirectly to the witness’s attorney, friends, family,
                      employer, business associates, or other culpable or at risk third-party.
                      “Consideration” means anything of value or use, including immunity
                      grants, whether formal or informal, witness fees, transportation or
                      relocation assistance, money, dropped or reduced charges or suggestions
                      of favorable treatment with respect to any federal, state or local criminal,
                      civil, or administrative matter, expectations of downward departures or
                      motions for reduction of sentence, considerations regarding forfeiture of
                      assets, or stays of deportation or other immigration status considerations;

              c.      Any document or information tending to show the bias of a potential
                      government witness, including animosity toward Ayvazyan, animosity
                      toward any group or entity of which Ayvazyan is a member or with which
                      Ayvazyan is affiliated, a relationship with the alleged victim, or known
                      but uncharged criminal conduct that may provide an incentive to curry
                      favor with a prosecutor;

              d.      Any document or information affecting the reliability of a potential
                      government witness’s testimony, including known alcohol or substance
                      abuse, mental health issues or other issues that could affect the witness’s
                      ability to perceive and recall events;

              e.      Any document or information relating to any inconsistency in statements
                      given by any potential government witness;

              f.      Any document or information relating to any inconsistency between
                      agents’ and/or prosecutors’ rough notes and FBI 302s or other memoranda
                      of interviews of any potential government witness;

              g.      Any document or information bearing adversely on the character or
                      reputation for truthfulness of any potential government witness; and

              h.      Each specific instance of conduct from which it could be inferred that any
                      potential government witness is untruthful.




                                                                                                           010
                                                                                                     EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 11 of 16 Page ID #:905

  November 18, 2020                                                                    SteQtoe
                                                                                       STEPTOE & JOHNSON LLP

  Page 10


         42.     The date of and participants in each and every interview (including not only
                 interviews conducted by the U.S. Attorney’s Office or the Department of Justice
                 Criminal Division, but also interviews conducted by other agencies or third
                 parties), debriefing, “queen for a day” session, proffer, deposition, or other
                 statement or description of the alleged facts made by each potential government
                 witness (whether directly or indirectly, such as a proffer made by counsel). In
                 addition, please specify, as to each such witness, the first date on which the
                 witness made any allegation that Ayvazyan engaged in any allegedly unlawful
                 conduct or any conduct alleged in the search warrant(s), complaint, or indictment.
                 This includes but is not limited to the “witness interviews [Agent Palmerton] ha[s]
                 conducted,” Compl. ¶ 7, “interviews conducted by other law enforcement
                 officers,” id., and the interview(s) of “Victim 1,” id. ¶ 39, and “M.Z.,” Ind. ¶ 23.

          As you are aware, California has adopted Rule of Professional Conduct 3.8, entitled
  “Special Responsibilities of a Prosecutor,” which provides that a prosecutor “shall make timely
  disclosure to the defense of all evidence or information known to the prosecutor that the
  prosecutor knows or reasonably should know tends to negate the guilt of the accused, mitigate
  the offense, or mitigate the sentence ….” Rule 3.8(d). These “disclosure obligations in
  paragraph (d) are not limited to evidence or information that is material under Brady” and
  “include, at a minimum the duty to disclose impeachment evidence or information that a
  prosecutor knows* or reasonably should know* casts significant doubt on the accuracy or
  admissibility of witness testimony on which the prosecution intends to rely.” Rule 3.8 cmt. 3;
  see also ABA Standards for Criminal Justice, Prosecution Function and Defense Function 3-
  3.11(a) (3d ed. 1993) (“A prosecutor should not intentionally fail to make timely disclosure to
  the defense, at the earliest feasible opportunity, of the existence of all evidence or information
  which tends to negate the guilt of the accused or mitigate the offense charged or which would
  tend to reduce the punishment of the accused”).

          We contend that the foregoing categories of information constitute Brady and Rule 3.8
  material, and that disclosure should take place immediately. Ayvazyan further requests that the
  government identify with particularity and provide copies of all materials that qualify as Brady
  and Rule 3.8 material, as described above. Please advise us promptly whether the government
  will be producing Brady material immediately even if it is contained in what might otherwise be
  considered as Jencks material, or whether you take the position that you are not obligated to
  produce such material at this time.

         We also request the underlying source material for any Brady and Rule 3.8 information,
  as opposed to any summary letter or paraphrased description of the information. Please advise
  us promptly whether the government will not be producing underlying source material.

         For purposes of the Brady doctrine, “the format of the information does not determine
  whether it is discoverable.” U.S. Attorneys’ Manual § 9-5.002.B.5 (2018). For example,
  material exculpatory information that is provided “during a conversation with an agent or a
  witness is no less discoverable than if that same information were contained in an email.” Id.
  We therefore request that all such information be memorialized and produced to Ayvazyan.



                                                                                                              011
                                                                                                        EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 12 of 16 Page ID #:906

  November 18, 2020                                                                    SteQtoe
                                                                                       STEPTOE & JOHNSON LLP

  Page 11


  V.     Purportedly Privileged Material

          Ayvazyan specifically requests that the government produce all documents or
  information (in whatever form) produced to the government—or over which the government
  otherwise has custody, control, or possession—that are responsive to Ayvazyan’s discovery and
  Brady/Giglio requests contained herein or that the government would otherwise be legally
  required to produce, over which any individual or entity has asserted the attorney-client privilege
  and/or the attorney work product doctrine. This request applies to all such documents produced
  pursuant to (a) a non-waiver agreement between any individual or entity and the government,
  (b) a court order pursuant to Fed. R. Evid. 502, or (c) a court order concluding that the
  documents are covered by the crime-fraud exception to the attorney-client privilege.

          Ayvazyan also requests that you identify any person or entity that has asserted any
  attorney-client privilege, work product privilege, common interest privilege, or any other
  privilege as the basis for withholding or not producing, in whole or in part, any documents to the
  government or the grand jury during the investigation. Ayvazyan further requests that you
  provide all documents (including all privilege logs) with respect to the assertion of or challenge
  to any such claimed privileges. This request specifically encompasses all pleadings, court
  orders, correspondence, and other material related to any grand jury litigation by the government
  in which it challenged any assertion of any privilege.

  VI.    Criminal Records

         Pursuant to Rule 16(a)(1)(D) of the Federal Rules of Criminal Procedure, Ayvazyan
  requests copies of his prior criminal record.

  VII.   Jencks Material

         Pursuant to the Jencks Act, 18 U.S.C. § 3500, and Rule 26.2 of the Federal Rules of
  Criminal Procedure, Ayvazyan requests that the government provide a list of the names and
  addresses of all witnesses that the government intends to call in its case-in-chief and all
  statements of those witnesses in the possession, custody, or control of the government or any
  other government entity, including, but not limited to, notes of interviews, FBI 302s, or other
  summaries prepared by government attorneys or agents, and grand jury transcripts and any other
  witness statements. We request that the government begin providing this material as soon as
  possible, or in any event no later than sixty days prior to the start of trial.

  VIII. Scientific Evidence

          Pursuant to Rule 16(a)(1)(F) of the Federal Rules of Criminal Procedure, Ayvazyan
  requests documentation relating to all requests for, and the results of, physical or mental
  examinations, scientific tests, or experiments that were conducted in connection with the
  investigation of the charges contained in the indictment. This includes, but is not limited to:




                                                                                                              012
                                                                                                        EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 13 of 16 Page ID #:907

  November 18, 2020                                                                   SteQtoe
                                                                                      STEPTOE & JOHNSON LLP

  Page 12


                a.      all forensic examinations of any computer hard drive, handheld cellular
                        telephone or mobile device that Ayvazyan possessed or to which
                        Ayvazyan had access;

                b.      all handwriting exemplars, handwriting samples, handwriting or document
                        analyses, and all documents examined or used in or related to such
                        analyses;

                c.      all fingerprint and palm print exemplars, fingerprint samples,
                        comparisons, and opinions of fingerprint experts, and all documents
                        examined or used in connection with, or that relate to, those opinions; and

                d.      all polygraph examinations, psychological stress examinations, hypnotic
                        procedures, or any other scientific procedures devised to determine
                        whether a subject is telling the truth, or to refresh a witness’ memory, and
                        all documents that refer or relate to such examinations.

  IX.    Other Crimes Evidence

          Pursuant to the Fifth and Sixth Amendments to the United States Constitution and Rules
  403 and 404(b)(2) of the Federal Rules of Evidence, Ayvazyan requests that the government
  disclose all evidence of similar crimes, wrongs, or acts, allegedly committed by Ayvazyan (or
  any person alleged to have been acting pursuant to his instructions), upon which the government
  intends to rely on at trial.

  X.     Suppression Issues

         43.    As a predicate to potential motions pursuant to Rule 12(b) of the Federal Rules of
                Criminal Procedure, see Rule 12(b)(4)(B), Ayvazyan requests that he be
                informed:

                a.      Whether the government intends to offer into evidence any statement
                        made by Ayvazyan or any family member, and the substance of any such
                        statement;

                b.      Whether any evidence in the government’s possession, custody, or control
                        was obtained by a search and seizure conducted by the government, and a
                        description of such evidence;

                c.      Whether any evidence in the government’s possession, custody, or control
                        was obtained through electronic or mechanical surveillance, including
                        without limitation, wiretaps, body wires, pen registers, and/or surveillance
                        of telephone calls, and a description of such evidence;




                                                                                                             013
                                                                                                       EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 14 of 16 Page ID #:908

  November 18, 2020                                                                SteQtoe
                                                                                   STEPTOE & JOHNSON LLP

  Page 13


              d.       Whether any evidence in the government’s possession, custody, or control
                       was obtained through the use of a beeper or other tracking device, and a
                       description of such evidence;

              e.       In connection with any tape recording, wiretaps, or other surveillance of
                       the defendant during the investigation of the allegations of the search
                       warrant(s), complaint, or indictment or any related allegations, Ayvazyan
                       seeks:

                        i.    The names and addresses of all such persons whose personal or
                              business telephones the government tapped or monitored, or whose
                              conversations or actions the government monitored by other means
                              without the person’s knowledge;

                      ii.     Transcripts or other records of the statements or conversations
                              monitored;

                      iii.    The original recorded tapes created during such surveillance;

                      iv.     The procedures used to conduct such surveillance; and

                       v.     The authority under which such surveillance was conducted.

              f.       Whether any evidence in the government’s possession, custody, or control
                       was obtained through a mail cover and/or trash cover and a description of
                       such evidence; and

              g.       The identities of any informant or undercover agent employed by the
                       government during its investigation of the charges of the search
                       warrant(s), complaint, or indictment.

        44.   Ayvazyan requests that the prosecution disclose whether it intends to offer in its
              case-in-chief, as a statement by the defendant, any of the following, and that it
              provide the substance of any such statement:

              a.       Any statement as to which the defendant allegedly manifested his adoption
                       or belief in its truth. See Fed. R. Evid. 801(d)(2)(B).

              b.       Any statement made by another which was purportedly authorized by the
                       defendant. See Fed. R. Evid. 801(d)(2)(C).

              c.       Any statement made by an agent or servant of the defendant concerning a
                       matter within the scope of his agency or employment made during the
                       existence of such a relationship. See Fed. R. Evid. 801(d)(2)(D).




                                                                                                          014
                                                                                                    EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 15 of 16 Page ID #:909

  November 18, 2020                                                                    SteQtoe
                                                                                       STEPTOE & JOHNSON LLP

  Page 14


                 d.      Any statement made by an alleged co-conspirator of the defendant during
                         the course and in furtherance of any alleged conspiracy. See Fed. R.
                         Evid. 801(d)(2)(E).

  XI.    Hearsay

          Ayvazyan requests notice of any hearsay statement that the government plans to offer at
  trial under Federal Rule of Evidence 807, including its particulars, the declarant’s name and
  address, and other information giving Ayvazyan a fair opportunity to meet the statement. Fed.
  R. Evid. 807(b).

  XII.   Charts and Summaries

          Pursuant to Fed. R. Evid. 1006, Ayvazyan requests that he be advised whether the
  government will seek to offer any chart, summary, or calculation in evidence and, if so, (1) that
  all such charts, summaries, and calculations be produced, and (2) that all writings, recordings, or
  other information on which such charts, summaries, or calculations are based be made available
  for inspection and copying.

  XIII. Electronically Stored Information

          Ayvazyan requests that the government comply with the “Recommendations for
  Electronically Stored Information (ESI) Discovery Production in Federal Criminal Cases” issued
  by the Department of Justice and Administrative Office of the U.S. Courts Joint Working Group
  on Electronic Technology in the Criminal Justice System in February 2012. To that end,
  Ayvazyan requests the ability to “meet and confer” with the government as needed to discuss the
  nature, volume, and mechanics of the government’s production of ESI discovery. Among other
  things, Ayvazyan makes the following requests:

         1.      The government should produce ESI received from third parties in the format it
                 was received. However, if the government has further processed ESI received
                 from third parties, such as by adding load files, converting native files to TIFF
                 images, extracting metadata or other coding, or making electronic files
                 searchable, the government should produce such enhanced ESI in discovery to
                 save Ayvazyan the expense of replicating this work. Ayvazyan does not seek any
                 government attorney work product by this request.

         2.      The government should produce a table of contents describing the general
                 categories of information available as ESI discovery in order to expedite
                 Ayvazyan’s review of discovery and avoid discovery disputes, unnecessary
                 expense, and undue delay. Further, the government should produce the cover
                 letters that accompanied and described the third party productions of ESI and
                 other documents to facilitate Ayvazyan’s review.

         3.      For all ESI produced from a seized, searched, or subpoenaed third-party digital
                 device (e.g., computer, hard drive, thumb drive, CD, DVD, cell phone,



                                                                                                              015
                                                                                                        EXHIBIT 1
Case 2:20-cr-00579-SVW Document 133-1 Filed 03/08/21 Page 16 of 16 Page ID #:910

  November 18, 2020                                                                   SteQtoe
                                                                                      STEPTOE & JOHNSON LLP

  Page 15


                Blackberry, iPhone, Android, smart phone, smart watch, or personal digital
                assistant), the government should identify the digital device that held the ESI,
                identify the device’s owner or custodian, and identify the location where the
                device was seized, searched, or from where it was produced.

         4.     The government should produce any materials received in paper form in
                converted digital files that can be viewed and searched. These materials should
                be produced in multi-page TIFF and OCR format where each document is one file
                that may have multiple pages. Alternatively, a less preferable option would be
                production in multi-page, searchable PDF format. Under no circumstances should
                paper materials be converted into single-page TIFF images without document
                breaks.

         5.     All production of ESI should maintain parent-child relationships between
                documents, such as where an email (the parent document) has attachments (the
                child documents).

         Please let us know promptly whether there are any requests set forth in this letter with
  which you decline to comply. We are available to discuss any of the foregoing requests at your
  convenience. We reserve the right to supplement these requests as we continue to review the
  discovery material and prepare for trial.

                                              Sincerely,


                                              /s/ Ashwin J. Ram
                                              Ashwin J. Ram
                                              Michael A. Keough
                                              Nicholas P. Silverman (Pro Hac Vice to be filed)
                                              STEPTOE & JOHNSON LLP
                                              633 West Fifth Street, Suite 1900
                                              Los Angeles, CA 90071
                                              Tel: (213) 439-9400
                                              Fax: (213) 439-9599
                                              aram@steptoe.com

                                              Counsel for Defendant Richard Ayvazyan




                                                                                                             016
                                                                                                       EXHIBIT 1
